DETAILED ACTION
This office action is responsive to communication filed on July 2, 2021.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 5, 7 and 9-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The objection to the Title is hereby removed in view of Applicant’s response.
Claim Interpretation
No claim limitations are interpreted to invoke 35 USC 112(f) at this time.
The allowability of claims 31-42 is hereby withdrawn in view of these claims no longer requiring the specific features outlined in the previous 35 USC 112(f) interpretation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7 and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiozaki (US 2017/0195553).

	Consider claim 1, Shiozaki teaches:
	An electronic device (figure 2) comprising at least one memory (nonvolatile memory, 56, paragraph 0039) and at least one processor (system control unit, 50, paragraph 0039) which function as: 
	a detecting unit configured to detect a movement operation involving a movement of an operating body (The touch panel (27) detects a movement operation involving a finger or the like, paragraphs 0047-0054.); and 
	a control unit configured to perform control such that 
	in a first case where a number of candidates as a selected position for a predetermined function is a first number (e.g. thirty-five AF frames, figure 4A-4F, paragraph 0081), 
	if a movement amount of the operating body in the movement operation does not exceed a first threshold, the selected position for the predetermined function is not moved (In a first case of determining movement operations based upon a movement 
	the selected position for the predetermined function is moved in accordance with the movement amount of the movement operation exceeding the first threshold (TH1, see steps 306 and 309, paragraphs 0070 and 0073), and 
	in a second case where the number of candidates as the selected position for the predetermined function is a second number (e.g. thirty-five AF frames, figure 4A-4F, paragraph 0081), 
	the selected position for the predetermined function is moved in accordance with the movement operation even when the movement amount of the movement operation does not exceed the first threshold (In a second case of determining movement operations based on a movement speed, the selected position of the AF frame is moved when the movement speed exceeds a predetermined movement speed, even when the touch operation is only moved by a small movement amount, paragraphs 0096 and 0073.).
	Shiozaki teaches that the system control unit (50) determines both movement speed and movement amount (paragraph 0056).

	Consider claim 4, and as applied to claim 1 above, Shiozaki further teaches that the predetermined function is automatic focusing (see paragraphs 0037, 0080 and 0081), and the number of candidates (e.g. 35) is a number of positions that are selectable as a focus adjustment region in the automatic focusing (see figures 4A-4F, paragraphs 0037 and 0081).

	Consider claim 7, and as applied to claim 1 above, Shiozaki further teaches that the first case is, further, a case where a speed of the movement operation is higher than a predetermined speed (“a movement amount by which the touch 422 is moved in the predetermined time period”, paragraph 0083), and 
	the control unit performs control such that in a fourth case where the number of candidates as the selected position for the predetermined function is the first number (e.g. 36) and the speed of the movement operation is lower than the predetermined speed, the selected position is not moved even when the operation movement amount of the movement operation exceeds the first threshold (The movement speed may be the determination condition instead of the movement amount, paragraph 0096.), and the selected position is moved in accordance with the operation movement amount of the movement operation exceeding a second threshold that is larger than the first threshold (i.e. as long as the movement speed exceeds a predetermined movement speed, paragraph 0096).

	Consider claim 14, and as applied to claim 1 above, Shiozaki further teaches that the selected position is a position of an item to be selected among a plurality of items displayed on a display (i.e. a position of an AF frame, see figures 4A-4F, paragraphs 0080 and 0081).

	Consider claim 15, and as applied to claim 1 above, Shiozaki further teaches that the detecting unit detects an operation in which the operating body moves in a state 

	Consider claim 16, and as applied to claim 1 above, Shiozaki further teaches that the detecting unit detects a movement operation with respect to an operation surface of an operation member which is arranged at a position that is operable by a thumb of a hand grasping a grip portion for holding the electronic device (i.e. with respect to a touch panel (27) of a display (28) which is operable by the thumb of a user, see figures 1B, 4A-4F and paragraphs 0047-0054).

	Consider claim 19, and as applied to claim 16 above, Shiozaki further teaches that the operation member is an operation member to which a depressing operation that differs from the movement operation is also possible (e.g. a touch-down operation is possible, paragraphs 0048 and 0054).

	Consider claim 17, and as applied to claim 1 above, Shiozaki further teaches an image sensor (imaging unit, 22, figure 2, paragraph 0033).

	Consider claim 18, and as applied to claim 17 above, Shiozaki further teaches a shutter button (61) for performing an instruction to photography by the image sensor (see paragraph 0022) and an operation member (touch panel (27) of the display (28), paragraph 0046), wherein the detecting unit detects the movement operation with respect to an operation surface of the operation member (see paragraphs 0047-0054), 

	Claim 20 recites a method having similar scope and content to claim 1, and is thus rejected under the same rationale (see claim 1 rationale).

	Consider claim 21, Shiozaki teaches a non-transitory computer readable medium (nonvolatile memory, 56, paragraph 0039) that stores a program (see paragraph 0039), wherein the program causes a computer (system control unit, 50, paragraph 0039) to execute a control method of an electronic device (figure 2, see paragraph 0039).  The rest of claim 21 is similar in scope and content to claim 1, and is thus rejected under the same rationale (see claim 1 rationale).

Claims 31-37, 39 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigemitsu (US 2018/0059927).

	Consider claim 31, Shigemitsu teaches:
	An electronic device (control device, 10, projector, 20, figures 1 and 2, paragraph 0043) comprising at least one memory (ROM, 11B, RAM, 11C) and at least one processor (CPU, 11A, paragraph 0049) which function as: 

	a control unit configured to perform control so as to move a selected position in a case where an integrated value during one or more acquisition periods of an operation amount in one movement operation detected by the detecting unit exceeds a per-speed threshold corresponding to an operation speed (i.e. moving a selected position in steps 213 and 217, respectively, based upon accumulated distance values in steps 208 and 210, respectively, and the per-speed threshold (Vth) in step 209, paragraphs 0077-0083), 
	the control unit performing control such that 
	in a case where the operation speed of the movement operation is higher than a predetermined speed, the selected position is moved in a case where the integrated value exceeds a first threshold (When the speed is greater than Vth in step 209, and the integrated value exceeds the first threshold (Dth1) in step 208, the selected position is moved in step 217, paragraph 0077, 0078, 0082 and 0083.), and 
	in a case where the operation speed of the movement operation is lower than the predetermined speed, the selected position is not moved in a case where the integrated value does not exceed a second threshold even in a case where the integrated value exceeds the first threshold, and the selected position is moved in a case where the integrated value exceeds the second threshold (When the operation speed is lower than the predetermined speed (Vth) in step 209 (“NO”), and the integrated value does not exceed a second threshold (Dth2) in step 210 (“NO”), the selected position is not moved 

	Consider claim 32, and as applied to claim 31 above, Shigemitsu further teaches that the control unit performs control so as to move the selected position by a predetermined movement amount (step 217 of figure 9, paragraph 0083) in a case where the integrated value exceeds the per-speed threshold (“Yes”, step 209, figure 9, paragraph 0082), regardless of an amount exceeding the per-speed threshold among the integrated value up to an acquisition period including a time point at which the per-speed threshold had been exceeded (i.e. as shown by the vectors of figure 10B, paragraph 0080).

	Consider claim 33, and as applied to claim 32 above, Shigemitsu further teaches that the predetermined movement amount is a movement amount of a minimum unit (“the projector 20 changes the item to be selected to the item located next to the next item”, paragraph 0083).

	Consider claim 34, and as applied to claim 32 above, Shigemitsu further teaches that the predetermined movement amount is a movement amount designated by a user 

	Consider claim 35, and as applied to claim 31 above, Shigemitsu further teaches that the control unit performs control so as to move the selected position and reset the integrated value to 0, in a case where the integrated value exceeds the per-speed threshold (When the integrated value exceed the per-speed threshold (“Yes”, step 209), the selected position is moved in step 217, and the integrated value is set to zero by clearing the moving velocity list in step 218, paragraphs 0082 and 0083.).

	Consider claim 36, and as applied to claim 31 above, Shigemitsu further teaches that the detecting unit detects an operation in which the operating body moves in a state where the operating body is in touch with a touch operation member (“The touch panel 12 detects, for example, a tap operation of touching the touch panel 12 with a finger, and a swipe operation of moving (sliding) the finger while keeping the finger having contact with the touch panel 12.” Paragraph 0043).

	Consider claim 37, and as applied to claim 31 above, Shigemitsu further teaches that the selected position is a position of an item to be selected among a plurality of items displayed on a display (e.g. a position of an item selected from I1-I8 in figures 12A-12C, paragraphs 0074, 0077, 0080 and 0083).



	Consider claim 42, and as applied to claim 39 above, Shigemitsu further teaches that the operation member is an operation member to which a depressing operation that differs from the movement operation is also possible (“The touch panel 12 detects, for example, a tap operation of touching the touch panel 12 with a finger, and a swipe operation of moving (sliding) the finger while keeping the finger having contact with the touch panel 12.” Paragraph 0043).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki (US 2017/0195553) in view of Mori et al. (US 2006/0127080).

	Consider claim 2, and as applied to claim 1 above, Shiozaki does not explicitly teach that the second number is larger than the first number.
	Mori et al. similarly teaches an electronic device (figure 3) comprising an OVF (104, figure 2, paragraph 0036) and an EVF (rear monitor, 107, paragraph 0035).
	However, Mori et al. further teaches that when using the optical viewfinder (104), a number of candidates as a selected position for a predetermined function is a first number in a first case (e.g. 11 AF frames, 182a-182k, figure 4, paragraph 0060) or a second number in a second case (e.g. 13 AF frames, figure 7, paragraph 0065), wherein the second number is larger than the first number (e.g. 13 is larger than 11, paragraphs 0065 and 0069).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the number of candidates 

	Consider claim 9, and as applied to claim 1 above, Shiozaki does not explicitly teach that the first case is a case where a selection mode of a focus adjustment region for automatic focusing is a first selection mode in which a zone including a plurality of ranging points is selected as a focus adjustment region, and the second case is a case where the selection mode of the focus adjustment region for the automatic focusing is a second selection mode in which a narrower range is selected as the focus adjustment region as compared to a focus adjustment region that is selected in the first selection mode.
	Mori et al. similarly teaches an electronic device (figure 3) comprising an OVF (104, figure 2, paragraph 0036) and an EVF (rear monitor, 107, paragraph 0035).
	However, Mori et al. further teaches that when using the optical viewfinder (104), a number of candidates as a selected position for a predetermined function is a first number in a first case (e.g. 11 AF frames, 182a-182k, figure 4, paragraph 0060) or a second number in a second case (e.g. 13 AF frames, figure 7, paragraph 0065), wherein the second number is larger than the first number (e.g. 13 is larger than 11, paragraphs 0065 and 0069).  Mori et al. teaches that the respective AF frames have wider and narrower ranges (see figures 4, 7 and 9).
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki (US 2017/0195553) in view of Sasai (WO 2018/021165).  US 2019/0158761 is assumed to be a valid English translation of WO 2018/021165, and portions of Sasai cited herein by the Examiner refer thereto.

	Consider claim 5, and as applied to claim 1 above, Shiozaki further teaches that in the second case, the movement amount of the movement operation and the movement distance of the selected position are proportional to each other (i.e. when the movement speed makes the movement distance and movement amount proportional, paragraph 0096).
	However, Shiozaki does not explicitly teach that in the first case, the movement amount of the movement operation and a movement distance of the selected position are not proportional to each other.
	Sasai similarly teaches an electronic device (figure 2) comprising at least one memory (nonvolatile memory, 56, system memory, 52, paragraphs 0034 and 0035) and at least one processor (system controller, 50, paragraphs 0034 and 0035) which function as a detecting unit configured to detect a movement operation involving a 
	However, Sasai additionally teaches that in the first case, the movement amount of the movement operation and a movement distance of the selected position are not proportional to each other (The AF frame is moved half of a distance of a shift of a touch position (i.e. half of a movement operation exceeding a first threshold) in step 311 of figure 3, see paragraphs 0066 and 0061-0065.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the movement amount of the movement operation and a movement distance of the selected position in the first case taught by Shiozaki not be proportional to each other as taught by Sasai for the benefit of improving operability (Sasai, paragraph 0006).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki in view of Shigemitsu (US 2018/0059927).

Consider claim 10, and as applied to claim 1 above, Shiozaki does not explicitly teach that the control unit performs control such that, in the first case, the selected position is moved in a case where an integrated value during one or more acquisition periods of the operation amount in one operation exceeds the first threshold.
	Shigemitsu similarly teaches moving a selected position on a touch screen based upon a movement of a finger (see figures 12A-12C, paragraphs 0077-0083).
	However, Shigemitsu additionally teaches that a control unit performs control such that, in a first case, the selected position is moved in a case where an integrated value during one or more acquisition periods of the operation amount in one operation exceeds a first threshold (i.e. the selected position is moved in step 217 based on an integrated value exceeding a first threshold (Dth1) in step 208, paragraphs 0077, 0078, 0082 and 0083).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device taught by Shiozaki be configured in the manner taught by Shigemitsu for the benefit of improving operability of the electronic device (Shigemitsu, paragraph 0005).

	Consider claim 11, and as applied to claim 10 above, Shiozaki does not explicitly teach that the control unit performs control such that, in the first case, the selected position is moved by a predetermined movement amount in a case where an integrated value during one or more acquisition periods of the operation amount in one operation exceeds the first threshold, regardless of an amount exceeding the first threshold 
	Shigemitsu further teaches that the control unit performs control such that, in the first case, the selected position is moved by a predetermined movement amount in a case where an integrated value during one or more acquisition periods of the operation amount in one operation exceeds the first threshold (“Yes”, step 208, figure 9), regardless of an amount exceeding the first threshold among the integrated value up to an acquisition period including a time point at which the first threshold had been exceeded (The selected position is moved one item (i.e. a predetermined amount ) in step 217 regardless of how much a movement amount exceeds the threshold (Dth2) in step 208, paragraphs 0077, 0078, 0082 and 0083.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device taught by Shiozaki be configured in the manner taught by Shigemitsu for the benefit of improving operability of the electronic device (Shigemitsu, paragraph 0005).

	Consider claim 12, and as applied to claim 11 above, Shiozaki does not explicitly teach that the predetermined movement amount is a movement amount of a minimum unit.
	Shigemitsu further teaches that the predetermined movement amount is a movement amount of a minimum unit (i.e. to the next item, paragraph 0083).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device 

	Consider claim 13, and as applied to claim 11 above, Shiozaki does not explicitly teach that the predetermined movement amount is a movement amount designated by a user in advance prior to the movement operation.
	Shigemitsu further teaches that the predetermined movement amount is a movement amount designated by a user in advance prior to the movement operation (i.e. as stored in the table of figure 11, paragraphs 0074 and 0090).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the electronic device taught by Shiozaki be configured in the manner taught by Shigemitsu for the benefit of improving operability of the electronic device (Shigemitsu, paragraph 0005).

Claims 38, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Shigemitsu (US 2018/0059927) in view of Shiozaki (US 2017/0195553).

	Consider claim 38, and as applied to claim 31 above, Shigemitsu does not explicitly teach that the selected position is a selected focus adjustment position among a plurality of focus adjustment positions to be used for adjusting a focus of an image to be captured by an image sensor.
	Shiozaki similarly teaches using a finger to move a selected position on a display (display unit, 28, see figures 4A-4F) including a touch panel (27, paragraphs 0081), 
	However, Shiozaki further teaches that the selected position is a selected focus adjustment position among a plurality of focus adjustment positions to be used for adjusting a focus of an image to be captured by an image sensor (i.e. a selected focus adjustment position of an AF frame, paragraphs 0037, 0033, 0080 and 0081, figures 4A-4F).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the position selection technique taught by Shigemitsu in a camera to select an AF frame as taught by Shiozaki for the benefit of enabling a user to change a point which the user wants to focus the camera on (Shiozaki, paragraph 0037).

	Consider claim 40, and as applied to claim 31 above, Shigemitsu does not explicitly teach an image sensor.
	Shiozaki similarly teaches using a finger to move a selected position on a display (display unit, 28, see figures 4A-4F) including a touch panel (27, paragraphs 0081), wherein a movement amount and a movement speed of a finger is determined (paragraph 0056).
	However, Shiozaki further teaches that the selected position is a selected focus adjustment position among a plurality of focus adjustment positions to be used for adjusting a focus of an image to be captured by an image sensor (imaging unit, 22, 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the position selection technique taught by Shigemitsu in a camera with an image sensor to select an AF frame as taught by Shiozaki for the benefit of enabling a user to change a point which the user wants to focus the camera on (Shiozaki, paragraph 0037).

	Consider claim 41, and as applied to claim 40 above, Shigemitsu does not explicitly teach a shutter button for performing an instruction to photograph by the image sensor and an operation member, wherein the detecting unit detects the movement operation with respect to an operation surface of the operation member, and the operation member is arranged at a position where the movement operation is possible with respect to the operation surface by a thumb of a right hand in a case where the electronic device is held by the right hand in a state where the shutter button is depressible by an index finger of the right hand.
	Shiozaki further teaches a shutter button (61) for performing an instruction to photography by the image sensor (see paragraph 0022) and an operation member (touch panel (27) of the display (28), paragraph 0046), wherein the detecting unit detects the movement operation with respect to an operation surface of the operation member (see paragraphs 0047-0054), and the operation member is arranged at a position where the movement operation is possible with respect to the operation surface by a thumb of a right hand in a case where the electronic device is held by the right 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the position selection technique taught by Shigemitsu in a camera configured in the manner taught by Shiozaki for the benefit of enabling a user to change a point which the user wants to focus the camera on (Shiozaki, paragraph 0037).

Allowable Subject Matter
Claims 22-30 are allowed.
Claims 3, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 3, and as applied to claim 1 above, Shiozaki further teaches that the first case is a case where a first operating mode is set, wherein in the first operating mode, an indicator that indicates the selected position is displayed on a first display (41) that is viewed via a finder (16) for confirming an object image to be photographed (see figures 4A-4F, paragraphs 0080, 0081 and 0096).
	However, the prior art of record does not teach nor reasonably suggest that the second case is a case where a second operating mode is set, wherein in the second 

	Consider claim 6, and as applied to claim 1 above, the prior art of record does not teach nor reasonably suggest that the first case is, further, a case where a selection mode of a focus adjustment region for automatic focusing is a second selection mode in which a narrower range is selected as the focus adjustment region as compared to a focus adjustment region that is selected in a first selection mode, and the control unit performs control such that in a third case where the selection mode of the focus adjustment region for the automatic focusing is the first selection mode in which a zone including a plurality of ranging points is selected as a focus adjustment region, the selected position is not moved even when the movement amount of the movement operation exceeds the first threshold, and the selected position is moved in accordance with the movement amount of the movement operation exceeding a third threshold that is larger than the first threshold, in combination with the elements recited in parent claim 1.

	Claim 8 contains allowable subject matter as depending from claim 6.

	Claims 22, 29 and 30 are allowed for at least the reasons provided by Applicant on pages 26 and 27 of the reply filed July 2, 2021.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696